Citation Nr: 0928787	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a hearing disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to April 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's service connection claims for epistaxis and 
bilateral hearing loss.

In October 2008, the Veteran was afforded a videoconference 
hearing before the undersigned, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b).  A transcript of the hearing has been 
added to the record and has been reviewed.  During the 
proceeding, the Veteran submitted additional evidence that 
was accompanied by a waiver of initial RO consideration.

In December 2008, the Board dismissed the service connection 
claim for epistaxis, per the Veteran's request, and remanded 
the issue of entitlement to service connection for bilateral 
hearing loss for further development.  

As reflected on the title page of this decision, the Board 
has recharacterized the issue on appeal.  A claimant's 
identification of the benefit sought does not require any 
technical precision.  See Ingram v. Nicholson, 21 Vet. App. 
232, 256-57 (2007) ("It is the pro se claimant who knows 
what symptoms he is experiencing and that are causing him 
disability, .... [and] it is the Secretary who knows the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability 
based on a sympathetic reading of the material in a pro se 
submission. " A claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability."  Brokowski v. 
Shinseki, 2009 WL 1586901 (Vet. App. June 8, 2009); see also 
See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating 
that, when determining the scope of a claim, the Board must 
consider "the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
that claim"); 38 C.F.R. § 3.159(c)(3).  Thus, given the 
Veteran's description of his claim, the Board finds that 
recharacterization of the issue to entitlement to service 
connection for a hearing disability is most appropriate and 
results in no prejudice to the Veteran, as the claim is being 
granted.   See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteranfs current bilateral sensorineural hearing 
loss was first manifested many years after service and is not 
related to his service, to include an in-service diagnosis of 
otitis media.

2.  Resolving all reasonable doubt in the Veteran's favor, 
hyperacusis had its onset in service..  


CONCLUSION OF LAW

Although bilateral sensorineural hearing loss was not 
incurred in or aggravated by service, and may not be presumed 
to have been so incurred, hyperacusis had its onset during 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board grants service connection for 
hyperacusis, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

The service treatment records show that in March 1959, he was 
treated for complaints of bilateral ear pain and bleeding.  
He told service medical providers that he had recently 
contracted a cold and experienced a "stopped-up feeling" in 
both ears, which had given way to progressively worsening 
pain and drainage of a blood-like fluid.  The diagnosis was 
otitis media, acute suppurative left; catarrhal right.  The 
Veteran was prescribed ear drops and oral medication.  After 
approximately 13 days of convalescence, his ear drums were 
assessed as being back to normal, although an "old 
hemorrhagic bleb" was still present on the left ear drum, 
and he returned to active duty.  His service treatment 
records are otherwise negative for any complaints, diagnoses, 
or treatment of otitis media or other ear problems.  On 
examination prior to his separation from service in February 
1962, the Veteran had audiometric testing that showed his 
hearing to be within normal limits.

The post-service treatment records show that he was treated 
in March 2005 for complaints of "gradual hearing loss over 
three years" and ringing in his ears.  He also reported a 
prior one-month episode of left ear pain and complained of 
recurrent difficulty listening to loud sounds and 
intermittent aural pressure/fullness in both ears.  Further, 
the Veteran complained that low-frequency noises, such as his 
spouse's snoring, made his "right ear move inside" and 
prevented him from sleeping.  Based upon the Veteran's 
statements and an audiological examination, he was diagnosed 
with bilateral tinnitus and mild to moderately severe 
sensorineural hearing loss bilateral hearing loss and 
prescribed hearing aids.  

Thereafter, the Veteran was afforded a VA examination in 
November 2007, in which he complained of bilateral hearing 
loss, problems with loud noises, and a persistent "crawling 
sensation" in his right ear.  He denied any significant 
post-service occupational acoustic trauma.  Specifically, the 
Veteran stated that after leaving service, he had worked six 
months in construction, where there was "some noise 
exposure," before going on to a four-year stint at General 
Motors, where he was provided with hearing protection, 
followed by approximately three decades at Goodyear Tire and 
Rubber, where he was a computer operator and programmer and 
not subjected to loud noises.  In terms of recreational noise 
exposure, the Veteran indicted that he been a hunter, but did 
not specify whether he wore hearing protection.  After 
providing the Veteran with puretone audiometry examination, 
the VA examiner concluded that he had bilateral sensorineural 
hearing loss.  However, noting the March 2005 VA medical 
record in which the Veteran complained of "gradual hearing 
loss over three years," the VA examiner concluded that it 
was less likely than not that the Veteran's hearing loss had 
been incurred in service.

During an October 2008 videoconference hearing before the 
Board, the Veteran stated that even though he had not sought 
treatment for hearing loss until many decades after service, 
his hearing difficulties began while he was on active duty.  
Specifically, he traced the onset of his current hearing loss 
to the week he spent on the firing range in spring 1959, 
after which time he developed the ear pain and bleeding that 
was later diagnosed as otitis media.  He also reported that 
"for as long as he could remember" he had "never been able 
to stand loud noises," and that this heightened sensitivity 
had prevented him from attending his daughter's ballgames as 
a child and had interfered with other recreational pursuits, 
such as attending theatrical plays.  Further, the Veteran 
complained that he had long experienced an unpleasant 
sensation with his right ear that he likened to a "bug 
crawling" on his eardrum.  That sensation, the Veteran 
maintained, was triggered by noises at low frequencies, such 
as his wife's snoring, and kept him awake at night.

Pursuant to the December 2008 remand, the Veteran underwent 
another VA examination in March 2009 in order to ascertain 
the etiology of his hearing loss.  After having examined the 
Veteran, the examiner opined that it is less likely than not 
the Veteran's in-service treatment for otitis medial is 
causally related to his current hearing loss.  Additionally, 
the examiner stated that it is quite possible that the 
Veteran has hyperacusis and opined that it is at least as 
likely as not that the Veteran's hyperacusis is related to 
acoustic trauma suffered during service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss and arthritis, 
if manifest to a compensable degree within one year after 
discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the Veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the Veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

The Veteran is seeking service connection for a hearing 
disability which he contends is related to an ear disease 
(otitis media) that he developed while on active duty and to 
in-service noise exposure.  This noise exposure occurred, the 
Veteran maintains, when he and fellow service members fired 
combat weapons and live grenades at Fort Gordon, South 
Carolina, without the use of hearing protection.

a.  Bilateral Hearing Loss

The medical evidence shows that the Veteran currently has 
bilateral hearing loss for VA purposes, thereby satisfying 
the first element of his service connection claim.

The record also reflects that the Veteran served in the Army 
as a military police officer and that he received numerous 
decorations indicative of exposure to live weapons fire, 
including the Marksman Badge (M1 Rife), Marksman Badge 
(Missile), Sharpshooter Badge (Cal .45 Pistol), and the 
Expert Badge (Carbine).  Thus, the Board finds he was likely 
exposed to acoustic trauma in service.

However, there is no evidence of bilateral hearing loss 
during service.  Service treatment records show normal 
hearing.  There is also no evidence of sensorineural hearing 
loss to a compensable degree within one year post-service.  A 
diagnosis of bilateral hearing loss was rendered in March 
2005, however, the actual audiogram results are not provided.  
The first objective evidence of bilateral hearing loss for VA 
purposes is not shown until November 2007, many decades 
following the Veteran's discharge from service.  Evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran, as a layperson, is competent to report the onset 
of hearing difficulty symptoms and continued symptomatology 
since service; however, he is not competent to express an 
opinion concerning the etiology of a purported disorder.  See 
Layno v. Brown, 6 App. 465, 469-70 (1994).

A November 2007 VA examiner opined that the Veteran's current 
hearing loss is less likely related to service.  However, 
because it appeared that the examiner may have based his 
determination in large part on the Veteran's March 2005 
complaint of "gradual hearing loss over three years," a 
statement that the Veteran challenged at the Board hearing, 
the Board remanded the claim in order to obtain an additional 
etiology opinion.  In this regard, a March 2009 examiner had 
an opportunity to review the claims folder and examine the 
Veteran, and opined that the Veteran's hearing loss is less 
likely related to service, to include the in service 
diagnosis of otitis media.  That examiner noted that the 
Veteran exhibited normal hearing when he was discharged from 
service and the only other audiometric evaluation in the 
claims folder is a 2005 audiogram, in which he exhibited 
sensorineural hearing loss.  Sensorineural hearing loss was 
also shown on the 2009 audiogram.  The examiner explained 
that hearing loss resulting from chronic otitis media would 
likely manifest itself as a conductive or a mixed hearing 
loss, as opposed to sensorineural hearing loss.  The Board 
also points out that the Veteran was only diagnosed with 
acute otitis media during service.

For the reasons discussed above, the Board concludes that 
bilateral hearing loss is not related to service, or any 
incident thereof.  Thus, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and such claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Hyperacusis

Notwithstanding the above, the Board finds that service 
connection for hyperacusis is warranted.  The March 2009 
examiner stated that "[i]t is quite possible that this 
patient suffers from hyperacusis, which the examiner defined 
as an "abnormal sensitivity to everyday sound levels or 
noise and often sensitivity to higher pitched sounds."  The 
examiner noted that one of the most commonly reported causes 
of hyperacusis is trauma to the auditory system caused by 
exposure to high levels of hazardous noise.  The examiner 
further explained that the Veteran has reported ear problems 
for years, stating that such problems have kept him from 
enjoying simple activities, such as attending his children's 
school activities, as the noise in that environment would 
trigger his symptoms.  The examiner opined that it is at 
least as likely as not that the etiology of these symptoms is 
the acoustic trauma suffered when the Veteran was shooting a 
45 mm pistol in the prone position during basic training.  As 
noted, the Veteran reported that that situation caused him to 
develop severe ear pain.  The record does not contain a 
contrary medical opinion.  Resolving any doubt in the 
Veteran's favor, service connection for hyperacusis is 
warranted.  


ORDER

Service connection for hyperacusis is granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


